Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 15, 2011, convicting him of assault in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not voluntary is unpreserved for appellate review (see People v Perez, 51 AD3d 1043 [2008]). In any event, the defendant’s plea was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.